 394DECISIONSOF NATIONALLABOR RELATIONS BOARDInterCollegiatePress,DivisionSargeantWelchScientific Co.andLithographers & PhotoengraversInternationalUnion,Local235.Case17-CA-4229-2December 1, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn June 11, 1971, Trial Examiner George L. Powellissued his Decision in the above-entitled proceeding,finding that Respondent had not engaged in certainunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Charging Party and Res-pondent filed exceptions to the Trial Examiner'sDecision and supporting briefs. The Respondent alsofiled a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the, hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.iIn adopting the Trial Examiner's finding that, based on objectivecriteria,Respondent had a good-faith doubt as to the Union's lack ofmajority status, we find it unnecessary to determine whether the March 6strikerswere properly discharged as the record contains sufficient otherevidence of a lack of majority support for the Union. In so finding, weconsiderashaving been legally discharged those employees whoparticipatedin the refusalsto work overtimeN.L R B v. Kohler Company,220 F.2d 3, 11 (C.A. 7) As among the remaining employees, there was asufficient number who had indicated, by their words and deeds, theirdissatisfaction with their union representation, to create objective criteriajustifying Respondent's good-faith doubt as to continued majority status.And this is true even if the March 6 strikersare, arguendo,included in theunit and their replacements not counted for this purpose Accordingly, wedeem it unnecessary to pass on the question of whether the Trial Examinerproperly rejectedthe Charging Party's offer of proof relating to the Union'scompliance with Section 8(d) in regard to the March 6 strike and theovertime ban.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE'GEORGE L. POWELL, Trial, Examiner: The issue in thiscase iswhether Respondent had a good-faith doubt of themajority status of the Union when it refused to recognizeand bargain with it almost 4 years after certification. Underthe circumstances of thiscase,I find Respondent rebuttedthe presumption of continuing majority and had a good-faithdoubt of majority. I will order the complaintdismissed.The case arose upon a charge filed, on March 12, 1970, byLithographers& Photoengravers InternationalUnion,Local 235, herein called the Union or LPIU, alleging thatInter-CollegiatePress,Division Sargeant Welch ScientificCo., herein called Respondent,has engagedin,and isengaging in, certain unfair labor practices affectingcommerce as set forth and definedin Section8(a)(1), (3),and (5) of the National LaborRelationsAct, as amended,29U.S.C. Sec. 151,et seq,herein called the Act. TheRegional Director for Region 17 of the National LaborRelationsBoard,herein called the Board,issued aComplaint and Notice of Hearing on January 28, 1971,based upon the charge alleging violations only ofSections8(a)(1), (5) and 2(6) and 2(7) of the Act.In itsduly filedanswer, Respondent, while admittingcertain allegations ofthe complaint, denied thecommissionof any unfair laborpractice and affirmatively defended on the ground thatafter the Union engaged in two separate unlawful activitiesin violation of Section 8(d) of the Act, Respondentdischarged all personsengaged inthe unlawful activitiescausing the Union to lose its majority status and that itthereafterwithdrew recognition from the Union on thebasis of its good-faith doubt of the Union's continuingmajority.The case was tried before me on March 11 and 12, 1971,and briefs were received from the General Counsel,Respondent, and Charging Party on April 12, 1971.Pursuant to the Complaint and Notice of Hearing, thepartieswere present at the trial, were represented bycounsel,were afforded full opportunity to be heard, werepermitted to call,examine,and cross-examinewitnesses,presentoral argument, and file briefs.Upon consideration of the entire record, including thebriefs filed with me and my observation of the witnesses asthey testified before me, I find,for the reasonshereinafterset forth, that the General Counsel has failed to establish bya preponderance of the evidence that Respondent violatedSection 8(a)(1) and (5) of the Act as set forth in theComplaint, because the presumption of continuing majori-ty has been rebutted.FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE EMPLOYERRespondent admitted, and I find, that it is engaged in theprinting, binding, and distribution of school yearbooks andrelated publications at its plant at 6015 Travis Lane,194 NLRB No. 60 INTER COLLEGIATEPRESS395Mission, Kansas. In the course and conduct of its business,Respondent annually purchases goods or services valued inexcess of $50,000 directly from suppliers located outside ofthe State of Kansas, and it annually sells and distributesproducts, the gross value of which exceeds $500,000.Respondent is now, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATIONThe Union is now, and at all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe theory of the complaint is that under the presump-tion of continuing majority following the first year of Boardcertification of representatives, Respondent interfered with,coerced, and restrained its employees under Section 8(a)(1)and refused to bargain in good faith under Section 8(a)(5)of the Act when it withdrew recognition of the Union onMarch 16, 1970, almost 4 years after it had been certified onMay 12, 1966.At the outset, although Respondent has dealt with fourdifferent unions since 1963, it has a record of never beingguilty of an unfair labor practice. Based upon a stipulationof the parties (Joint Exh. 15) and credited testimony ofwitnesses for Respondent (General Counsel rested his caseafter Joint Exh. 15 had been introduced into evidence andhad no witnesses other than one rebuttal witness), the laborrelations history of Respondent is as follows:On May 1, 1963, District 50, United Mine Workers ofAmerica filedarepresentationpetitioninCase17-RC-4163 claiming to represent a majority of theCompany's production and maintenance employees. Theparties were not able to agree on the unit placement of theCompany's temporary seasonal employees and a hearingwas held to resolve this dispute. On October 25, 1963, theNational Labor Relations Board in Washington upheld theCompany's contention that the temporary seasonal em-ployees should be excluded from the bargaining unit. AnNLRB secret ballot election was held on November 15,1963. On November 20, 1963, District 50 filed objections tothe election and on February 11, 1964, the RegionalDirector set aside the election and ordered a secondelection. The second election was held on March 4, 1964,and on March 12, 1964, the Kansas City Regional Officecertified that District 50 lost -that election by a vote of 117to 89.On December 13, 1965, LPIU filed a representationpetitionwith the Board in Case 17-RC-4942 seeking torepresent the Company's Lithographic Production employ-ees.Again, a representation hearing was held because thepartiescould not resolve the unit placement of theCompany's temporary seasonal employees working in thelithographic production areas. On April 15, 1966, the Boardruled that temporary seasonal employees should beexcluded from the bargaining unit. A secret NLRB electionwas held, and on May 12, 1966, LPIU was certified as thebargaining representative for the Company's lithographicproduction employees, as described in paragraph 4 of thecomplaint.On December 12, 1966, Kansas City Printing Pressmenand AssistantsUnion, Local 16, filed a representationpetition in Case 17-RC-5264, seeking to represent theCompany's letter pressmen,steeldiepressmen, andassistants, but excluding temporary seasonal employees. Onthe same day, Bookbinders Union Local No. 60 also filed arepresentation petition in Case 17-RC-5263 seeking torepresent the Company's bindery employees, but excludingtemporary seasonal employees. Consent elections were heldin each of these cases on February 23, 1967; the Unionswon both elections and were thereafter certified.After LPIU was certified to represent the LithographicProduction employees, the Company and the Unionnegotiated a 32-month agreement covering these employ-ees.Theagreementwas effective from January 26, 1967,through September 30, 1969. The Company also negotiatedcollective-bargaining agreementswith the BookbindersUnion and thePrintingPressmen.The Bookbinderagreementexpired on August 30, 1970, and the PrintingPressmenagreementwill expire on June 30, 1971.On July 28, 1969, LPIU notified the Company by letter ofits intention to reopen and modify the existing contract.Negotiations for anew bargaining agreementstarted inSeptember, 1969. Twenty-five formal bargaining meetingswere held between the Company and LPIU. The firstbargaining meeting with LPIU was held on September 9,1969. Thomas Barr, personnelmanager,was the companyspokesman.At this meeting, Harold Larson, LPIU'sspokesmen stated that he wanted the contract to cover theCompany's temporary seasonal Lithographic Productionemployees. The Company refused to make this change. Atthe meeting on September 15, 1969, Harold Larson, LPIUrepresentative, asked that LPIU be recognized as bargain-ing agent for the temporary seasonal lithographic prod-uction employees, stating that he was prepared to proveLPIU's majority with authorization cards. Thomas Barrsaid that LPIU should use the services of the NLRB tosettle the recognition claim.A number of bargainingmeetingswere held with LPIUbetween September 15, 1969, and February 11, 1970. At theFebruary 11, 1970, bargainingmeetingwith LPIU, EarlEngle was the chief spokesman for the Company andLarson was the LPIU spokesman. Larson said that theLPIU committee had discussed the Company's last offerwith the employees, that the offer was rejected and that thecommittee had authorized an overtime ban, if necessary, tobring the negotiations to a conclusion. Larson then saidthat a majority of the temporary seasonal employeesworking in the lithographic production unit had designatedLPIU as their representative and he asked the Company torecognize the LPIU as bargaining agent for these people.Engle replied that the Company had a good-faith doubtthat LPIU represented for collective-bargaining purposesan uncoerced majority of the temporary seasonal employ-ees in any unit appropriate for collective bargaining.Larson held up some LPIU authorization cards and saidthat LPIU was willing to submit the authorization cards toa third party for verification. Engle said that the companywas not interested in a card check, that authorization cards 396DECISIONSOF NATIONALLABOR RELATIONS BOARDare notoriously unreliable, that checking cards would notsolve the problem since the Company would not know thecircumstances under which the cards were signed, and thatthe Company believed the Union was seeking an inappro-priate unit. He suggested that LPIU use the services of theNLRB to solve the problem. Engle told Tyler whattranspired at this bargaining meeting.On February 13, 1970, the LPIU filed a representationpetition in Case 17-RC-6314 seeking to represent theCompany's 54 temporary seasonal lithographic productionemployees.On June 24, 1970, the Regional Directordismissed the petition because the unit of employees forwhich LPIU sought to act as the bargaining agent wasinappropriate for collective-bargaining purposes and "MeEmployees here directly involved cannot, as suggested bythe Petitioneras analternative, be considered a votinggroup which might be added, after election, to the collectivebargaining unit established in Case No. 17-RC-4942."LPIU did not appeal the Regional Director's Decision.The next bargaining meeting with the LPIU was onFebruary 17, 1970. Engle, on behalf of the Company, madea proposal which was unacceptable to the LPIU. The nextmeeting was on February 25, 1970. After making a proposalto the Company, Larson said that the employees wanted animmediate settlement, that they were willing to make somesacrifices, and that an overtime ban would go into effect thefollowing Friday at 3:30 p.m., if the Company and theLPIU had not reached agreement. Engle told Larson thatan overtime ban was an "unprotected and unlawfulactivity," that the Company had the right to dischargepeople who engaged in that kind of activity and that theCompany was putting the LPIU on notice. An Internation-alUnion representative said that LPIU normally did notgive notice of an overtime ban, but it was giving notice inthiscase toletRespondent know that it would have to settlewith the Union. That ended the meeting. Under date ofFebruary 26, 1970, LPIU distributed to the lithographicproduction employees a letter announcing a fine of $100 foreach violation of the overtime ban.At the next meeting on February 26, 1970, the Companymade a proposal which was rejected by the LPIU and LPIUmade a counterproposal which the Company stated itwould consider. The next meeting was on February 27,1970, and the Company rejected the Union's last proposal.At this meeting, Engle told Larson that if the overtime banwent into effect at 3:30 p.m. the Company would dischargethose persons who engaged in it. At 3:30 p.m. on Friday,February 27, 1970, the overtime ban went into effect.Seventeen persons represented by the LPIU obeyed theovertime ban by refusing to work scheduled overtime. OnFebruary 27 these 17 persons were sent a telegram notifyingthem that they were discharged. [In Case 17-CA-4229, onDecember 28, 1970, the General Counsel, on appeal from arefusal to issue complaint by the Regional Director, foundthat the refusal of the 17 employees to perform scheduledovertime work on February 27, 1970, was a "work stoppagein violation of Section 8(d)(3) of the Act and of the no-strikeprovision of the collective bargaining agreement1Section 8(d), in pertinent part, provides that "Any employee whoengages ina strike within the 60-day period specified in this subsection [asthese employees did] shall losehis statusas an employee of the employerbetween" LPIU and Respondent. Thus, by operation ofstatute, the General Counsel found that the 17 persons losttheir status as employees when they refused to workovertime.]'On March 3, 1970, the Company filed an unfair laborpractice charge, designated as Case 17-CB-758, allegingthat the LPIU interfered with employees' rights guaranteedby the Act by threatening to fine employees for violation oftheUnion's overtime ban. The Regional Director foundmerit to the Company's charge and accepted a unilateralsettlementagreementfrom LPIU.The parties met for further negotiations on March 4,1970.Larson stated that the Company acted in a hastymanner when it discharged the people who refused to workthe overtime and he demanded that the Company reinstatethese people. Engle told Larson that these people weredischarged for engaging in a concerted refusal to workovertime in accordance with the LPIU overtime ban, thatthe Company told LPIU and the employees that they wouldbe discharged, and that the Company did not intend toreinstatethese people. Larson did not reply. Larson thenmade a proposal for a 2-year contract effective fromJanuary 1, 1970, to December 31, 1971. A condition of theLPIU's proposal was the immediate reinstatement, withoutloss of seniority, vacation benefits, or any other benefits, ofall employees discharged for their concerted refusal to workovertime. The Company rejected this proposal.On March 6, 1970, LPIU filed an unfair labor practicecharge against the Company in Case 17-CA-4229,supraalleging the Company violated Section 8(a)(1), (3), and (5)of the Act. The 8(a)(3) charge involved the alleged unlawfuldischarge of the 17 persons who engaged in the LPIUovertime ban, and the 8(a)(5) charge involved an allegationof surface bargaining. On March 6, at 3:30 p.m., LPIUstruck the Company and commenced picketing the plant.The pickets carriedsignsthat read, "Inter-Collegiate PressUnfair-OnStrike-Supporting15[sic]FiredEmployees-Local 235, LPIU, AFL-CIO, CLC."Engle was at the Company's plant when the strike startedand immediately called his office to see if he had anytelephone calls.He received word that Bill Eisler, theUnion's attorney, had called him. At approximately 3:45p.m. Engle returned Eisler's telephone call. Eisler statedthat he had tried to reach Engle earlier but had not beenable to do so and he wanted Engle to know that the Unionhad filed three charges with the NLRB against theCompany.-Eisler said that LPIU had justgone onstrike andEngle said he was aware of this, fact. Eisler said he was sorrythings did not work out at the last bargaining meeting, as hewas hopeful the Company and the Union would reachagreement at that meeting. Engle said he also had expectedagreement at the last meeting, but apparently the Unionwas not willing to give up some demands the Companywould not grant. Eisler said he was still hopeful that theCompany and the Union would reach agreement on acontract and that the strike would be settled on areasonable basis. He said, if he could be of anyassistance inhelping the Company and Union reach agreement, Engleengaged inthe particular labor dispute, for the purposesof Sections 8, 9and 10, of this Act, as amended,but such loss of statusfor such employeeshall terminate if and when he is reemployed by such employer." INTER COLLEGIATEPRESS397should call him. That ended the conversation. On March 6at approximately 4:30 p.m. Engle telephoned Eisler andasked what the Union demanded to settle the whole matter.Engle said that he and Tom Barr wanted to talk to Larsonto get this information, but would not call Larson unlessthey had Eisler's permission. Eisler said that since he hadnot been active in the negotiations he did not know theUnion's demands, but he would immediately notify Larsonto expect a call from the Company on this matter. Fiveminutes later, Eisler called Engle and stated that he hadtalked to Larson and that Larson was in a meeting with theCompany's employees and was not in a position to talk toBarr or Engle. Eisler said he asked Larson about theUnion's demands for ending the strike and that Larsonwanted the same contract settlement that he proposed attheMarch 4 meetmg-that the Union's present demandswere everything the Union demanded on March 4, but thatitmight take a little more to get the people back to work inview of the strike situation. Eisler stated that if the strikecontinued for any length of time he was sure that the Unionwould increase its demands. Engle told Eisler that he wouldreport the situation to the Company and determine if it waspossible to reach settlement. That ended the conversation.On March 6, 1970, Respondent did not check off LPIUdues for any employees. No employees complained abouttheCompany's failure to check off Union dues, eventhough it had been company practice to check off Uniondues on a weekly basis.On March 7, 1970, at 10:15 a.m., Barr had a telephoneconversationwith Larson. Barr asked what the Unionwanted to get the people back to work, that the Companywas interested in knowing exactly what it would take.Larson said that the Union had to have something morethan the nonunion areas,, even ever so small, and that theproposal the Union made to the Company at the March 4meeting could be sold to the people. Larson said that it wasup to the Company to make the next move, that the Unionhad made its rock-bottom offer and that if the Companywanted to discuss this matter further it should contact theFederalMediator for a meeting. Larson ended theconversationby saying that the Company would have toaccept what was offered on March 4 and maybe more.The next bargaining meeting was held on March 9, 1970.The meeting opened with Larson saying that LPIU was onstrike because the Company fired 16 [sic] people and LPIUwould not take any more chances of the Company firingpeople who refused to work overtime. Larson also said thatLPIU would not change its position from the proposalmade at the March 4 meeting. Engle asked for a list ofLPIU's strike demands. Larson said the Company wouldhave to meet LPIU's proposal of March 4 and, if the strikecontinued, the demands would increase. Engle said he tookLarson's statement to mean that the LPIU would continueto strike if the Company did not agree to the Union'sproposal of March 4 and that the Union's demands wouldincrease if the strike continued. Larson said this wascorrect.Engle told Larson the Company had no furtherproposals.The Company's final proposal included a 6.7percent wage increase and a 37 1/2 hour work week, withovertime after 8 hours per day.) The Company's finalproposal was not acceptable to the Union.At 8:30 p.m. on March 9, the Company sent a telegram tothe LPIU unit employees who were on strike, notifyingthem that they were discharged for engaging in an unlawfulstrike.The Union later on charged this to be an 8(a)(3)discriminatorydischargeunder theAct, in Case17-CA-4229-2, but the General Counsel, in refusing toissue a complaint, found that the strike on March 6, 1970,was illegal and in violation of Section 8(d)(3), and inviolation of the no-strike clause of the parties' collective-bargaining agreement, since the Union failed to give noticeof contract modification to the Kansas State MediationService. "Consequently, [the General Counsel found that]those unit employees who participated in the strike losttheir status as employees and were subject to discharge byvirtue of Section 8(d) [of the Act]."On March 9 at 8:30 p.m., the Company sent a telegram toLarson notifying him of the discharges and stating that theCompanyno longer recognizedLPIUas the bargainingagent for the lithographic employees. General ManagerTylermade the decision to withdraw recognition fromLPIU on March 9, 1970. Respondent had discharged 60 of68 persons in the bargaining unit. Of the eight remainingemployees,one was on a leave of absence,one was onlayoff, and six worked through the overtime ban and strike,crossing the Union's picket line. On the basis of these facts,Tyler concluded that LPIU did not represent a majority ofthe employees in the bargaining unit. At approximately 11p.m. on March 10, the LPIU ceased picketing the plant.On March 10, 1970, at approximately 1:30 p.m., KenMcCue, general foreman, met with discharged pressman,Bob Haddock, an LPIU union steward and member of theunion negotiating committee,at James Michael'shome.Present at the meeting were Michael, Haddock, andMcCue. Haddock opened the meeting by saying, "Let's getto the point." McCue said, "What is the point?" Haddockreplied that he was unhappy with the Union and he calledHarold Larson, the union president, a son-of-a-bitch.Haddock said he wanted to return to work. McCue asked ifother discharged pressmen desired to return to work andHaddock said that three others, Claude Manchester, SamStabler, and Bob Locklear, wished to return to work.McCue said that if at least seven of the dischargedpressmen wished to return to work, he would talk tomanagement about their reinstatement. Arrangements weremade for Haddock to telephone McCue at the plant afterhe (Haddock) talked to thepressmen.AfterMcCue left Michael's home, he went to the plant.At approximately 6:30 p.m. on March 10, McCue receiveda telephone call from Haddock. Haddock stated that hehad not met with the pressmen, that a union meeting wasscheduled that night, and that he wanted to wait until afterthe union meeting before making further commitments toMcCue. McCue agreed to wait at the plant for Haddock tocall him with respect to the pressmen returning to work.Haddock did not call by 1:30 a.m. on March 11, so McCueleft the plant to go home. As McCue was driving away fromthe plant, he saw four or five cars and some pressmen' infront of the plant and he drove up to them. Approximately10 of the pressmen who had been discharged for engagingin the unlawful strike were in these automobiles. At thattime,McCue had another conversation with Haddock. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDHaddock said that the union meeting was over, thatnothing much. had., changed, that the men had met at theplant in order to decide where to have their meeting aboutreturning to work, and that they had decided to go to GlennLedom's home. Haddock asked McCue if Earl Engle,attorney for Respondent, would represent him in a suitagainst that son-of-a-bitch, Harold Larson. McCue repliedthat he did not know.McCue agreed to return to the plant and wait forHaddock to call him after the pressmen meeting. Atapproximately 2:30 a.m. on March 11, Haddock calledMcCue and stated that 10 men wanted to return to work.McCue agreed,to contact management with respect toreinstating the 10 men and stated that he would telephoneHaddock at Glenn Ledom's home when he had someinformation.At approximately 4:30 a.m., McCue calledHaddock and stated that the Company would reemploy thepressmen, but the Company would no longer recognizeLPIU as their bargaining representative. Haddock said thatsounded fine to him. McCue reported his conversationswith Haddock to Don Tyler,general manager,and ElroyWildhaber, plant manager.On Wednesday morning, March 11, 1970, Eisler calledEngle at Respondent's plant and stated the picket line wasdown, he hoped. Engle said that the picket line was downand that the printing pressmen and the bookbinders were atwork. Eisler asked if the Company would make a proposalto LPIU and Engle said, "No," that the Company no longerrecognized LPIU. Eisler then asked if the Company wouldconsider a union proposal to end the strike. Engle repliedthat the Company no longer recognized LPIU as thebargaining agent for any of its employees, but that if he(Eisler) had something to say, that he (Engle) would listen.On behalf of LPIU, Eisler proposed a 6.9 percent increaseeffective January 1, 1970; a health and welfare plan asproposed by the Company, effective no longer than April 1,1970; press helper classification and advancement languageas proposed by the Company; 37.5 hours per week withoutreduction in hourly pay effective March 9, 1970; time andone-half after 8 hours per day; and additional vacationsand shift differential. For the second year, Eisler proposeda 5.1 percent increase; double time on Sunday; time andone-half after 7.5 hours per day; one additional holiday;one percent early retirement with a signed letter bringing itto 3 percent in the future. As a condition of settlement,Eisler proposed immediate reinstatement of all dischargedemployees without loss of seniority or other benefits;mutual withdrawal of all unfair labor practice charges, notincluding the LPIU petition to represent the temporaryseasonal employees; release from all liability for thePrintingPressmen,Bookbinders and LPIU; and nodiscipline for employees in any unit. Eisler stated that theCompany could accept this LPIU proposal with theunderstanding that the Company did not recognize LPIUas representative of any of the employees in the plant. Engletold Eisler that he would communicate this proposal to theCompany, and promised to call him that afternoon.On the morning of March 11, Thomas *Barr, personnelmanager,offered permanent seasonal lithographic prod-uction jobs to a number of temporary seasonal employeeswho were working in the plant. Barr told these employeesthat Respondent was hiring replacements for persons who.had been, discharged for, engaging in the LPIU activity.Thirty-four temporary seasonal employees accepted perma-nent seasonal jobs in the lithographic production unit.On March 11,Barr had a telephone conversation withBob Locklear, one of the discharged lithographic pressmen.Locklear asked Barr if Respondent intended to bargainwith LPIU. Barr said, "No," that Respondent did notrecognize the Union as the bargaining agent for any of theemployees. Locklear then asked if Respondent would everbargain with LPIU again and Barr said, "Yes," if the Unionbecame the legal bargaining agent for the employees.Locklear asked if Respondent would reinstate any of thepressmen,stating that he and two other pressmen wereinterested in returning to work that day. Barr replied thatRespondent wanted the pressmen to return to work. Barrreported this telephone conversation to Tyler.At 4 p.m. on March 11, 1970, Engle called Eisler. Englestated that the Company did not recognize LPIU asbargaining representative for its lithographic employees,that the Company would not bargain with LPIU unless itwas recertified as the representative for the LithographicProduction employees and that the LPIU proposal madeearlier in the day was not acceptable to the Company.Eisler' asked if anything would be acceptable to theCompany and Engle said, "No".On the afternoon of March 11, 1970, the Company sentidentical telegrams to 32 persons discharged for engaging inthe overtime ban or strike and offered them unconditionalreinstatement to their prior positions. On March 12, 1970,the Company sent these persons a letter setting forth theconditions under which reinstatement was offered. Also onMarch 12,LPIU filedunfair labor practice charges againsttheCompany in Case 17-CA-4229-2,supra,alleging,among other things, that the Company unlawfully dis-charged 45 persons for engaging in the LPIU strike. (This isthe part of the case the General Counsel refused to issuecomplaint, as noted above.)Barr testified that on the morning of March 12, 1970, heandWildhaber,atthe requestof the LithographicPressmen,went to Wally Noble'shome.Noble had been,discharged for engaging in the LPIU strike. Barr andWildhaber arrived at Noble's home at about midmorning.(There is a controversyon time,at this point. HaroldLarson, president of LPIU, testified that a union meetingwas held from 10 a.m. to 11:30 a.m. on March 12, and thatsome 55 discharged pressmen attended this union meeting.If the pressmen were at a union meeting on March 12 from10 am. to 11:30 a.m. they could not have been present atthemeeting with Barr and Wildhaber. Perhaps Barr ismistaken with respect to the time of his meeting, perhapsLarson is mistaken with respect to the time of the unionmeeting, or perhaps both Barr and Larson are mistakenwith respect to the times of their respective meetings. In anyevent, there is no evidence in the record to refute Barr'stestimony with respect to what occurred at Noble's home,and it is unnecessary to resolve the conflict in time.) All ofthe pressmen, except Frank Bristow and Robert Muse werepresent at Noble's home when Barr and Wildhaber arrived.Haddock acted as spokesman for the pressmen.Haddock opened the meeting by asking the conditions INTER COLLEGIATE PRESSunder which the pressmen would be reinstated. After Barrstated the conditions, Haddock asked if the reinstatementswould be permanent. Barr said that Respondent had nomalice towards the men, that it wanted them to return towork, that it needed them, and that they would beemployed so long as Respondent hadwork to employ themand they performed their jobs satisfactorily. At that point,Locklear asked if Earl Engle, attorney for Respondent,would be interested in representing the pressmen in amisrepresentation suit against LPIU and Larson. There wasalso discussion with respect to whether Respondent wouldbe interested in the pressmen forming a company union.Specifically, Locklear said that "he was tired of the union,didn'twant anything else to do with it and would[Respondent] be interested in . . . [a] company union.... " Barr said that the pressmen would have to form sucha union ontheir own. One of the pressmen asked Barr ifRespondent intended to continue deducting union dues,and he replied "No." Glenn Ledom said, "I'm glad forthat." On March 12, Barr told Tyler what transpired at themeeting.On March 16, Marion Quigley was permanentlytransferred to a job outside of the LPIU unit. Thereafter, onMarch 25, 1970, Marion Quigley quit her employment withthe Company. Then on May 12, 1970, Mrs. Quigley filed acharge against the Company in Case 17-CA-4294 allegingthat she was constructively discharged by the Company byher permanent transfer on or about March 12. By letterdated June 22, 1970, the Acting Regional Director refusedto issue a complaint in this matter. There was no appeal.By March 13, 1970, all of the female employees who wereoffered reinstatement in the lithographic production unithad returned to work. Immediately after these womenreported to work, Respondent's supervisors (Marie Welch,OletaMaples,Violet Evatt, LoAnn Hahner, and EdnaBrown) were told by 10 of them (Marcella McClanahan,Melba Gordon, Ruthe Smith, Margaret Trebbe, ThelmaSmith,Diana Stockman, Charlotte Stockman, ThelmaO'Neal, Ilena Hedlund, and "Tiny" Beaty) that they werethrough with the Union and were going to drop out of it;that they wouldn't join a union under any circumstances;that they had been sold down the river and that they weregoing todrop out of the Union; that Harold Larson,presidentof the Union,gave thema dirty deal; that theywere angry at the Union and Larson; and that they wereglad it was over and they would never join another union(all statements set forth above are not applicable to eachemployee). The five supervisors involved told Ken McCue,general foreman, of the conversations they had with thereinstated lithographic production employees, and McCuetoldGeneral Manager Tyler of the conversations he hadwith the five supervisors.On March 13, 1970, the 32 persons offered reinstatementcommenced returning to work, and by March 16, 1970, allof them had returned to work. On the morning of March 16,1970, therewere 73 employees in the lithographicproductionunit.Of this number, three original unit2The figure of 23 is arrived at as follows:During the strike,10 were willing to work even though Respondentwould not recognize the Union; 3 more (Locklear, Noble, and Ledom)expressed antiumon sentiments;and 10 additional women had399employees had worked through the overtime ban andstrike; one original unit employee was on layoff; 2'32 of 32reinstated employees had indicated to Respondent they nolonger wishedLPIU to betheir bargaining representative,or had uttered antiunion sentiments to the same end; and37 employees hired in the bargaining unit between March 2andMarch 11, to replace those persons who weredischarged, had worked through the Union's overtime banand strike (See Joint Exh. 16). Thus, 63 out of the 73employees on March 16, 1970, had worked through theovertime ban and strike or had expressed antiunionsentiments.On March 14, 1970, Engle received two letters, bothdated March 13, 1970, from Eisler. One letter (Joint Exh. 8)demanded that the Company bargain with respect tosubcontractinganywork that had been a part of thelithographic process performed by persons in the LPIUunit. The second letter (Joint Exh. 9) made a continuousdemand for the Companyto reinstateall persons who hadbeen discharged and for the Company to recognize andbargain with the Union (Joint Exh. 15).By letter dated March 16, 1970 (Joint Exh. 10), Engleanswered Eisler's March 13 letters, stating the Companyhad a good-faith doubt that the Union represented anuncoerced majority of the Company's employees in anyunit appropriate for collective bargaining.Engle suggestedthat the Union use the statutory procedures of the NLRB todetermine the representation desires oftheCompany'semployees (Joint Exh. 15).Before writing Joint Exhibit 10, Engle telephoned Tylerand they had a long conversation with respect to therepresentation desires of the employees in the lithographicproductionunit.Specifically, Engle and Tyler talked aboutsupervisor reports that a number of the reinstated femaleemployees were unhappy with the Union and intended todrop out of it; that the reinstated pressmen entered intodirectnegotiationswithRespondent concerning theirreinstatement;that one of the reinstated pressmen, whowas a union steward and a member of the Union'sbargaining committee, stated "that he no longer wanted theUnion to represent them" and that Larson was a son-of-a-bitch; that the reinstated pressmen were pleased that theCompany was no longer checking off union dues; thatsome of the reinstated pressmen were tired of paying thedues; that the reinstated pressmen were interested informing their own union; and that the reinstated pressmenwere talking about suing the Union and Larson. Engle andTyler also talked about the unit complement on March 16;that the 32 reinstated employees did not represent amajority of the employees in the bargaining unit and thatthe 37 replacements, who did represent a majority of theunit,were told that they were replacing discharged unionpeople.Tyler testifiedhe then concluded that thereplacements were not sympathetic to the Union. Withrespect to the possibility that some of the replacementssigned union authorization cards before they were em-ployed in the unit, Engle told Tyler that, in his-opinion,expressed annumon sentiments. Respondent's count, in its brief, is 24rather than 23 because it counts Phillis Wheeler with the 10 womenidentified above. I have been unable to locate Philhs Wheeler beingidentified. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDauthorization cards are notoriously unreliable and that in1963 the Mine Workers attempted to organize Respon-dent's employees on the basis of cards, but lost arepresentation election. Engle and Tyler also talked aboutthe fact that some of the replacements may not haveunderstood that they were signing union cards, since someauthorization cards were given to supervisors to return tothe personnel office.Engle and Tyler also talked about the fact that theUnion's attorney,Mr. Eisler, stated Respondent couldaccept an LPIU contract proposal, which includedreinstatement of all the discharged employees, with theunderstanding that Respondent did not recognize LPIU asthe bargaining agent forany of the employees in the plant.(Tyler did not think Eisler would make such a proposal ifthe Union represented a majority of the employees in thelithographic production unit.) In addition, Engle and Tylertalked about the fact that 40 employees in the unit workedduring the union overtime ban and crossed the Union'spicket line to report to work. It was Tyler's conclusion thatthese 40 employees, since they crossed the picket line, werenot sympathetic to the Union.After discussing the matters set forth above, Engle toldTyler, he doubted that LPIU represented a majority of theemployees. On the basis of Engle's opinion, and the factsset forth above, Tyler concluded that on March 16, 1970,LPIU did not represent a majority of the lithographicproduction employees, and he directed Engle to write JointExhibit 10. It was Tyler's decision.On March 19, 1970, Larson wrote a letter (Joint Exh. 11)to T. M. Mints, Jr., president of Respondent. In this letter,Larson complained about the fact that Respondent did notreinstate all of the discharged employees. On March 26,1970,Mints,by letter (Joint Exh. 12), replied to Larson'sletter(Joint Exh. 15).About April 3, 1970, Engle received a letter (Joint Exh.13) from Eisler, questioning the basis of the Company'sgood-faith doubt of the Union of the majority andsuggestingthat the Company was not acting in good faith.By letter dated April 6 (Joint Exh. 14), Engle wrote Eisleracknowledging receipt of his letter, again stating theCompany had a good-faith doubt that the Unionrepresented for purposes of collective bargaining anuncoercedmajority of the Company's employees in anyunit appropriate for collective bargaining. Before writingJoint Exhibit 14, Engle telephoned Tyler. At that time, theyreviewed the topics discussed during their telephoneconversation of March 16. In addition, they talked aboutinformationTyler received from his supervisors withrespect to the Union's unsuccessful attempt to reorganizethe employees and the report that some reinstated femaleemployees signed letters resigning from the Union. On thebasis of this conversation, Tyler instructed Engle to writeJoint Exhibit 14.There was no evidence of any violations of Section 8(ax1)of the Act alleged or adduced, independent of the refusal torecognize and bargain with the Union as set out above.Discussionand ConclusionsThe General Counsel correctly defines the problem bystating in his brief:The principal issue involved in this proceeding wassquarely faced by the Board in its decision inLaystromManufacturing Co.,151NLRB 1482. In resolving theissue, the Board stated the controlling principles asfollows.Absent unusual circumstances, there is anirrebutable presumption that the majority status of acertified.union continues for one year from the date ofcertification.After the first year the certificate stillcreatesa presumption of majority status, but thepresumption is normally rebuttable by an affirmativeshowing that the union no longer commands a majority.Moreover, where the certificate is a year or more old anemployermay withhold further bargaining withoutviolating the Act and insist that the union re-establishits statutory representative status if, but only if, he ingood faith has a reasonable doubt of the union'scontinuingmajority.A showing of such doubt,however,requiresmore than an employer's mereassertion of it and more than proof of the employer'ssubjective frame of mind. The assertion must besupported by objective considerations. The applicabletest, as defined in theCelanese case,iswhether or notthe objective facts furnish a "reasonable basis" for theasserted doubt, or, put another way, whether or notthere are "some reasonable grounds" for believing theunion has lost its majority status since its certification.[Citation onutted.]Accordingly, the issue to be resolved in this case isthe same as it was for the Board in Laystrom, i.e.,whether the Respondent's claimed good faith doubtthat the Union represented a majority of the unitemployees and its consequent refusal to recognize andbargainwere based upon objective facts whichfurnished a reasonable basis for the asserted doubt. Inaddition to this specific requirement, the Board, inCelaneseCorporation of America,95NLRB 664, at672-673, stated that:"a majorityissue mustnot have been raised by theemployer in a context of illegal anti-unionactivities,or other conductby the employer aimedatcausingdisaffection from the union orindicating that in raising the majority issue theemployer was merely seeking to gain time inwhich to undermine the union." [Emphasissupplied.]Thus, it would seem to be not enough for an employermerely to show certain facts which, standing alone,might perhaps form a reasonable basis for a good faithdoubt of the union's continuing majority when it canalso be shown that certain conduct on the part of theemployer,whether illegal or not in itself, actuallycreated the facts upon which the employer is basing itsdoubt. As the Board stated inCelanese,the issue canonly be resolved in the light of the totality of all thecircumstances involved in the particular case.Surely the circumstances of this case are sufficient for areasonably prudent employer to come to the conclusionthat the Union had no majority. Also thereisno otherconductofRespondent. I find from the uncontrovertedfactsof this case that there was reasonable cause forRespondent to believe the Union no longer represented a INTER COLLEGIATEPRESS401majority of the employees in the unit and accordingly thatthe presumption of continuing majority was successfullyrebutted. Throughout all the testimony I was impressed bythe fact that there was no evidence whatsoever nor anyfeeling in the air in the courtroom tending to show anyantiunion malice or desire not to bargain in good faithunder the policies of the Act. The stipulated facts likewiseshow that the Union engaged in unlawful activities butRespondent acted with restraint and reason based uponobjectivecriteriaand that it did in fact have a good-faithdoubt of the Union's majority status based upon objectiveconsiderations and criteria.The strikers lost their status as employees upon engagingin their unlawful activities, and they were thereafterdischarged.A summary of the following facts should prove myconclusion. As of March 16, 1970, the controlling date inthe case, there were 73 employees. At least 63 were not infavor of the Union. Forty of these worked during theovertime ban and strike and 23 specific employees did notfavor the Union as noted above. On March 12, 1970,Respondent told all the employees (except Bristow andMuse) at a meeting that there would be no more union duescheck-offs and the only comment was Ledom's, "I'm gladfor that." The employees at the meeting were alsoexpressing their dissatisfaction with the Union and itsleadership by discussing the formation of another unionand possibly suing Larson. No union dues had beenchecked off since March 6, 1970, and there had been nocomplaints. Finally onMarch 11, 1970, Eisler virtuallyadmitted the Union lacked a majority by suggesting a strikesettlementwithout recognizing the Union. Also beforewithdrawing recognition of the Union on March 16, Engleand Tyler had discussed all the facts. Thus, the objectivecriteria was discussed and relied upon before taking actionon March 16, 1970. Thus a withdrawal of recognition onMarch 16, 1970, comports with the policies of the Act.The General Counsel argues in his brief that Respondentcannot successfully contend that all of the 37 temporaryseasonalshired into the unit did not wish to have the Unionrepresent them just because they worked during the strike,arguing that at least 30 percent of 27 of them belonged tothe group the Union petitioned for,supra,because it takes30 percent before the Board processes a representationpetition.However, the Respondent has continually main-tained that cards are unreliable, so too does the Board itself,and the General Counsel cannot assume that at least 30percent of the group of 27 would vote for the Union in anelection. Even a loss of 8 (30 percent of 27) from 63 wouldgive Respondent 55 out of 73.The General Counsel also argues in his brief that I have a"reasonable basis for doubting the exactitude of thewitnesses'entire testimony" respecting the antiunionstatementsthey made when rehired. This suggestion is aneffort to throw a cloud of suspicion on Respondent'sconduct which up to that time had been beyond suspicion.It is true these witnesses could not remember the day of themonth or week when the returning employees told themtheirantiunion statements but they could and didremember it wasthe first day of employment which turnedout to be March 13. It is also noted that during this timeRespondent was operating its own intelligence set-uprequiring supervisors to report to their superiors whatemployees were telling them about the Union. I reject theargument of General Counsel and I credit the testimony ofthese supervisors.Finally,General Counsel questions that certainemploy-eesmade the antiunion statements attributed to them bysupervisorsbecause they continued to attend unionmeetings and some had reaffirmed their allegiance bysigning union cards during this time, as testified to byUnion President Larson. But this too is not sound, as thehistory of Board cases establishes the fact that employeessay different things to Unions than to the employers withthe true test of their resentment being an election. This doesnot mean that the employer cannot count on the statementmade to him or the Board cannot count on authorizationcards of 30 percent of the employees, or the Union cannotcount on statements made to it. Employers,as well as theothers, are permitted to count on all objective considera-tions available.Under allthe circumstances of this case Iam of the opinion that this employer had a good-faithdoubt of the Union's majority in the fourth year of thecertification of representatives and that this doubt wasbased upon a prudent evaluation of the objective circum-stances.The Union's brief points out the Respondent has not filedfor an election to get a definitive decision. Under thecircumstances of this case I do not believe the filing of apetition for certification by the Respondent or the absenceof filing by the Respondent adds or subtracts anything.Respondent did tell the Union to use the Board'sprocedures to determine majority. Actually, the failure bythe Union here to file a petition for an election under thesefacts,might even count against its own belief that itrepresented a majority.The brief of the Charging Party has an additional point inthat underFranks Bros. Co. v. N.L R.B.,321 U.S. 702(1944), Respondent was under an obligation to bargain fora reasonable period in which the bargaining relationshipcan be given a fair chance to succeed and that its refusal tobargain and its request not to have to bargain with theUnion until after an election is in fact a request to' berewarded for its failure to bargain. From the record in thiscase this position of the Unionmust fail.Respondent,in its brief,does present an argument that asa matter of law, the Respondent had no duty to bargainwith the union because: "A. The Company Was Entitled toRefuse to Bargain With The Union As a Penalty For ItsViolations Of The Act"; "B. The Company Had No Dutyto BargainWith LPIU So Long As The Union DemandedReinstatement ofAllDischargedEmployeesAsAConditionPrecedentto ContractSettlement;" and "C. TheCompany Had No Dutyto BargainWith LPIU So Long AsThe Union Was Demanding Dismissal Of All Unfair LaborPractice Charges As a Condition Precedent to ContractSettlement."These arguments have been considered but I feel it isunnecessary for the disposition of this case to passjudgment on them as I have already found the rebuttablepresumption of continuing majority has been successfullyrebutted by objective evidence and criteria and that 402DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's withdrawing recognition of the Union onMarch 16, 1970, follows the policies of the Act in that anEmployer knowingly should not bargain collectively with aminority union as the majority representative of itsemployees.3Also, under my finding that Respondent had a good-faithdoubt of majority, there is no need to consider Respon-dent's other position that "IV Under No CircumstancesShould Respondent Be Ordered to Bargain With TheUnion," and I therefore do not take a position on thisproposition.The 8(a)(l) violations alleged fall for the same reasons.THE REMEDYHaving found that the presumption of majority created in1966withBoard certification had been successfullyrebutted in that in 1970 there was ample evidence tosupport, Respondent's good-faith doubt of majority, I findthe General Counsel has not sustained his burden of proofthat Respondent refused to bargain in good faith within themeaning of Section 8(a)(5) of the Act, nor did he sustain hisburden of proof that Respondent violated Section 8(a)(1) ofthe Act, all because Respondent successfully rebutted thepresumption of continuing majority, I shall recommendthat the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning3Cases supporting good-faith doubt are, among others,S & M MfgCo., 172 NLRB No. 104;Dietz Forge of Tenn.,173 NLRB No. 5;Convairof Section 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The unit appropriate for collective bargaining sincethe Union was certified by the Board on May 12, 1966, is:All permanent and permanent seasonal Lithographicpreparatory and production employees of the Respon-dent and its Mission, Kansas, plant including allemployees in the camera department (including theoffset plate room), and the lithographic pressroom butexcluding temporary seasonal employees, homework-ers, office clerical employees, all other employees, andguards and supervisors as defined in the Act constituteaunitappropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of theAct.4.The General Counsel has not established by apreponderance of, the evidence that Respondent hasviolated the Act asset out inthe complaint.Upon the foregoing findings of fact and conclusions oflaw, and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDERThe complaintis dismissed in its entirety.Div.,169 NLRB No. 26; andFirestone Synthetic Rubber &Latex Co.,173NLRB No. 179.